REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The IDS filed 8/12/2020 has been considered and entered by the Examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The prior art of record fails to disclose or suggest features recited in the amended claims.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest the features recited in the Independent claim. The claim describes storing an assessment template data having attribute-value pairs in columns for different assessment types and care giver roles having multiple sections. A care giver uses a UI tool on a client device to invoke the assessment component in making form requests from the data store. The system then creates an assessment form for the care giver based on the assessment type and role. Input is then received from the patient care giver tool UI for a first section of the assessment which includes the completed first section along with the template attribute-value pairs which are stored in the data store. The assessment component then receives input for a second section of the assessment which is then completed and stored along with the second section of the template having the attribute-value pairs within the data store. An updated version of the assessment template from within the data store is then accessed thereby creating a second assessment form by the assessment component to which input associated with the completed section is received. The input for the second assessment section along with an associated section portion of the updated version of the template having attribute-value pairs is then stored within the data store. Some of the Independent claims describe that the sections are defined in a JSON format document has attribute-value pairs in columns including launching a script to retrieve the saved 
The cited reference of Reicher (U.S. Pub 2011/0276349) does allow users of varying positions to modify medical forms including updating (see paragraph 27) however nowhere is there a clear teaching or disclosure regarding piecemeal completion and storage of form sections by healthcare providers that incorporates updated templates from previous form version while allowing completion of remaining sections of the same assessment form.
The cited reference of Huang (U.S. Pub 2011/0276349) teaches healthcare management system that routes patient data to providers based on trigger rules through a web portal. Further teaching defining medical form templates having trigger rules. Huang fails to teach or suggest piecemeal completion and storage of form sections by healthcare providers that incorporates updated templates from previous form version while allowing completion of remaining sections of the same assessment form.
Furthermore, the claimed feature would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record. Because none of the cited references teach the features recited in the independent claims has described above. Any comments considered necessary by applicant must be submitted no later than the payment of the 

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:00 am -7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
2/12/2021